Citation Nr: 0817386	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non-service-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1964 to June 1968 
and from February 1975 to April 1978.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a Travel Board hearing conducted at the RO in 
August 2006.  A transcript of the hearing is contained in the 
claims folder.  A motion to advance the case on the Board's 
docket was granted by the undersigned VLJ in August 2006, 
under authority of 38 U.S.C.A. § 7102(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 20.900(c) (2007).

In October 2006, the Board remanded the matter for further 
evidentiary development on the issue of whether the veteran 
is permanently and totally disabled so as to qualify for 
pension on that basis.  The ROIC secured additional medical 
evidence, issued a Supplemental Statement of the Case (SOC) 
in February 2008, and returned the case to the Board.

The issue of entitlement to pension over applicable periods, 
at monetary rates based upon the veteran's income and net 
worth, is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further acion is required on the part of the 
appellant.


FINDINGS OF FACT

1.  The veteran had active military service of over 90 days 
during a wartime period.  

2.  He has non-service-connected disabilities, not due to 
willful misconduct, which meet the schedular requirements of 
38 C.F.R. § 4.16(a), of one disability rated 60 percent or 
more, or one disability rated 40 percent or more and 
additional disability to combine to 70 percent or more.  
These non-service-connected disabilities result in his being 
unable to secure and follow a substantially gainful 
occupation.  


CONCLUSION OF LAW

The criteria for a permanent and total rating for purposes of 
entitlement to non-service-connected disability pension have 
been met. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 
3.3, 4.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The veteran was afforded VCAA notice letters in June 2001, 
January 2002, March 2002, October 2003, July 2005, and March 
2007.  However, the Board herein grants a permanent and total 
rating for pension purposes.  That determination constitutes 
a complete grant of that benefit sought, and hence there is 
no reasonable possibility that additional notice and 
assistance will further that claim as to basic eligibility. 

II.  Permanent and Total Disability Rating

The law authorizes the payment of a non-service-connected 
disability pension to a veteran  who has the requisite 
service and who is permanently and totally disabled.  A 
veteran meets the service requirements if he/she served in 
the active military, naval, or air service for ninety (90) or 
more consecutive days which began or ended during a period of 
war; is permanently and totally disabled from non-service-
connected disability not due to his/her own willful 
misconduct; meets the net worth requirements under 38 C.F.R. 
§ 3.274, and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§§ 3.23, 3.3.  38 U.S.C.A. §§ 1502, 1521.  The provisions of 
38 U.S.C.A. § 1502 were amended, effective in September 2001, 
to provide that VA will consider a veteran to be permanently 
and totally disabled if he is a patient in a nursing home for 
long-term care due to disability, or determined to be 
disabled for Social Security Administration (SSA) purposes.  
See Public Law No. 107-103, Section 206(a), 115 Stat. 990 
(Dec. 27, 2001); 38 C.F.R. § 3.114.  In addition, a 
disability pension is payable, if otherwise appropriate, to 
each veteran who served in the active military, naval, or air 
service for 90 days or more during a period of war and who is 
65 years of age or older.  See 38 U.S.C.A. § 1513.

Based on the information provided by the veteran and obtained 
from the SSA, he is not in a nursing home for long-term care, 
he does not receive SSA disability benefits, and he was born 
in 1946; hence he does not qualify for a finding of permanent 
and total disability for VA pension purposes on the latter 
bases, above. 

The record shows that the veteran served more than 90 days 
during the Vietnam War.  As a result, he meets the 
eligibility requirement based on his service.

In this case, to be eligible for VA pension, evidence of 
record must demonstrate that the veteran is permanently and 
totally disabled from non-service-connected disabilities, not 
the result of his own willful misconduct.  For this purpose, 
a person shall be considered to be permanently and totally 
disabled if he/she is unemployable as a result of disability 
reasonably certain to continue throughout the life of the 
disabled person, or is suffering from, (1) any disability 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation, but only 
if it is reasonably certain that such disability will 
continue throughout the life of the disabled person; or (2) 
any disease or disorder determined by the VA Secretary to be 
of such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.340(b), 
4.15. 

One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a) and 38 
C.F.R. § 4.15.  See Brown v. Derwinski, 2 Vet. App. 444 
(1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet 
this test, the veteran must have the permanent loss of use of 
both hands or feet, or one hand and one foot, or the sight of 
both eyes, or be permanently helpless or permanently 
bedridden; or the permanent disabilities must be rated, 
singly or in combination, as 100 percent.  The veteran does 
not meet any of those criteria.

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability. Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17.  The percentage requirements of 38 C.F.R. § 
4.16 are as follows: if there is only one disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more with sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16.

The veteran was found by an April 2007 VA psychiatric 
examiner to have depression, principally associated with his 
health status including his HIV+ status, with that HIV+ 
status first diagnosed in January 2005.  The psychiatric 
examiner noted some difficulties relying on the veteran as an 
historian, but nonetheless carefully reviewed the record to 
support the veteran's reports of current and past symptoms 
and difficulties in social and occupation functioning.  The 
examiner found that, while the veteran did not present with 
cognitive impairments, he had persistent depression, with 
observed anxiousness and depressed mood.  The veteran had 
little in the way of social or financial supports, and was 
homeless.  (While he was apparently thereafter able to for a 
time obtain some housing based on his reporting to a landlord 
an impending receipt of disability benefits, a September 2007 
letter from that landlord informed of the veteran's imminent 
eviction due to non-payment of back rent.)  

The April 2007 VA psychiatric examiner noted that the veteran 
perceived his problems to be insurmountable, and had 
vegetative signs and hopelessness, as well as ongoing 
thoughts of suicide.  The examiner concluded, including based 
on the veteran's history of substance abuse, hopelessness, 
lack of financial and emotional resources, "it is unlikely 
that the veteran will be able to focus on improving his 
social or occupational functioning in his current depressed 
state."  In other words, the examiner saw no likelihood of 
improvement in the veteran's functioning as related to his 
depression and his associated incapacity to be gainfully 
employed.  

The Board finds this assessment to be reasonably consistent 
with contemporaneous treatment records, such that the 
evidentiary record preponderates to warrant a 70 percent non-
service-connected disability rating for depression, based on 
occupational and social impairment, with deficiencies in most 
areas, due to depression affecting ability to function 
independently, appropriately, and effectively.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2007).  

The veteran's general VA examination conducted in April 2007 
also identified arthritis of the hands which had not been 
debilitating in the veteran's everyday functioning since he 
had ceased work as a carpenter, but when working as a 
carpenter had been significantly impairing.  

The veteran received VA treatment in November 2006 for 
diagnosed bilateral carpal tunnel syndrome, with associated 
cramping and curling of the hands, intermittent weakness and 
incoordination of the hands, and intermittent tingling and 
numbness of the hands.  Also at that treatment evaluation, 
the VA physician diagnosed left and right C6 nerve root 
dysfunction, with associated neck pain increased with head 
turning, as well as some aching, throbbing, shooting, and 
stabbing pain.  

Given the likely permanent 70 percent evaluation for a 
psychiatric disorder, no additional non-service-connected 
disability is required to meet the 38 C.F.R. § 4.16(a) 
schedular requirements for non-service-connected pension.  
Nonetheless, the Board concludes that the evidence 
preponderates in favor of additional permanent non-service-
connected ratings of 20 percent for each hand based on 
combined effects of arthritis and carpal tunnel syndrome.   
38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5003,  4.124a, 
Diagnostic Code 8515.  In making that determination, the 
Board has weighed such factors as pain on undertaking motion 
and fatigue, pain, and loss of endurance and strength with 
use (particularly with carpentry activity).  
38 C.F.R. §§4.40, 4.45; DeLuca v. Brown,  8 Vet. App. 202 
(1995).  The evidence also preponderates in favor of a 
finding of mild carpal tunnel syndrome, with incomplete 
paralysis of the bilateral median nerves under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  

The Board further concludes that the preponderance of the 
evidence favors two additional permanent non-service-
connected ratings for C6 nerve impingement with bilateral 
radiculopathy, with associated mild neuralgia affecting the 
major and minor sides, warranting a 20 percent evaluation for 
each side.  38 C.F.R. § 4.124a, Diagnostic Code 8510.  Thus, 
the Board finds that the veteran's non-service-connected 
disabilities amply meet the combined rating criteria under 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25 (rules governing 
combined ratings).  

The Board further finds that these non-service-connected 
disabilities, taken together, are generally likely to be 
permanent, and combine to render the veteran unemployable.  
The Board notes in this regard that the RO in its February 
2008 SSOC erroneously relied on the fact that the veteran's 
depression was substantially attributable to his HIV+ status, 
and that his contracting that HIV infection has been 
potentially attributed to his illicit substance abuse.  
However, while the disabilities to qualify for non-service-
connected pension cannot be due to the veteran's willful 
misconduct, and while use of illicit substances is considered 
willful misconduct, the veteran's HIV+ status, whether it is 
a venereal disease by virtue of having been contracted by 
sexual activity or is otherwise an organic disease contracted 
through use of illicit substances (such as use of shared 
needles for illicit drugs), cannot be considered as due to 
willful misconduct.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. 
§ 3.301(c)(1)-(3); cf. 38 C.F.R. § 3.3 (2007).  Hence, the 
veteran's depression as substantially due to his HIV+ status 
also cannot on that basis be due to willful misconduct, and 
is not shown to otherwise be substantially due to willful 
misconduct.  

Last, the Board finds that the preponderance of the evidence 
favors the conclusion that these combined non-service-
connected disabilities, not due to the veteran's willful 
misconduct, render him unable to secure and follow a 
substantially gainful occupation, as was in essence 
determined by the VA psychiatric examiner in April 2007.  
Hence, based on the above findings, entitlement to a 
permanent and total disability rating for purposes is 
established.  38 C.F.R. § 4.17.  

The ROIC has not, to date, issued a rating decision 
adjudicating the veteran's pension claim based upon his non-
service-connected disabilities.  The Board does note that, in 
its February 2008 SSOC, the ROIC indicated that it was 
recognizing the veteran's meeting "the disability, age, and 
service requirements for entitlement to this benefit."  The 
lack of a formal rating decision on the disability issue is 
not prejudicial to the veteran, however, since the Board 
finds herein that the veteran meets the disability 
requirements for pension.  The ROIC also raised the issue of 
the veteran's non-cooperation in determining the amount 
payable for this entitlement, which is discussed in the 
remand portion of this decision, below.


ORDER

Entitlement to a permanent and total disability rating for 
purposes is granted. 


REMAND

Permanent and total disability having been established, 
above, what remains are development and calculations for 
eligibility based on income and net assets over applicable 
periods.  The RO has repeatedly contended that the veteran 
has not sufficiently cooperated in the development of his 
claim, by his failure to adequately complete an income and 
net worth statement, and his failure to sign such a 
statement.  It appears, however, that the veteransubmitted a 
signed VA Form 21-527, Income-Net Worth and Employment 
Statement, in June 2007, in which he informed of an absence 
of current assets, and further informed of past but not 
current gainful employment, and current income not from 
employment but from SSA Supplemental Security income.  

The veteran did fail to provide dates of that past 
employment, but ultimately this is not fatal to his claim, 
because he did submit (via telefacsimile transmission in 
January 2008) a supplemental statement informing that he had 
last worked in September 2003, at the same place of 
employment which he had mentioned in his June 2007 Form 21-
527.  Also submitted by the veteran in January 2008 was an 
October 2007 letter from the Social Security Administration, 
regarding his receipt of Supplemental Security Income in the 
amount of $623.00 beginning in January 2007.  The Board is 
particularly mindful of the veteran's homeless or likely 
homeless status, and the resulting heightened duty to assist.  
See 38 C.F.R. § 3.159 (c)(4)(iii).  Thus, it would appear 
that income and assets have been adequately addressed by the 
veteran in submitted documents, for purposes of at least 
current calculations for income and net worth eligibility for 
non-service-connected pension, with consideration of 
applicable law and regulation under 38 U.S.C.A. § 1503 (West 
2002 & Supp. 2007) and 38 C.F.R. § 3.271 (2007).

The RO has yet to make these income calculations, and must do 
so in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  No action is required by the veteran 
until he receives further notice; however, 
he may present additional evidence or 
argument while the case is in remand 
status at the ROIC.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The ROIC should appropriately 
calculate entitlement to non-service-
connected disability pension benefits, 
from the date it is determined upon which 
permanent and total disability originated, 
with the assistance of such additional 
cooperation as the veteran may provide, 
and with information obtained from 
official sources.  

3.  The veteran should then be provided 
with an SSOC, and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


